McCann, J.
(dissenting). It cannot be said that the plaintiff did not exhaust his remedy within the order. His action was brought for damages alleged to have been sustained by reason of an illegal expulsion. His only remedy within the order was for reinstatement, but that' would not have been a complete remedy. The lodge could not have paid him the money damages which he sustained. The reinstatement would only have resulted in a mitigation thereof. He was compelled to seek his remedy in a court of law. In such cases it is a question of general policy at what time the courts will entertain jurisdiction in disputes between members of a lodge or other similar organization. Ordinarily it will give opportunity for them to seek remedy by appeal within the organization. But when a reasonable effort has been made by the aggrieved party to obtain such remedy, it is sufficient without applying to newly-created tribunals.'
Furthermore, the complaint should not have been dismissed. His right to maintain the action depended upon the question as to whether the lodge acted in good faith. The jury had a right to say whether bad faith may be inferred from the conduct of the members of the local lodge and from the ratification of such action and conduct with full knowledge on the part of the officers of the grand lodge. I, therefore, dissent.
Davis, J., concurs.
Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs.,